UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 MARK SMITH,                                                  :
                                              Plaintiff,      :
                                                              :    20 Civ. 6750 (LGS)
                            -against-                         :
                                                              :          ORDER
 GEORGI DEGOIAN,                                              :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the Order, dated April 5, 2021, set trial in this matter for July 12, 2021, at

9:45 a.m., subject to the availability of suitable courtrooms during the COVID-19 pandemic.

That Order also directed submission of joint requests to charge, voir dire, the verdict form, any

memoranda of law, and the final pre-trial order (the “Pre-Trial Materials”), each as provided in

the Court’s Individual Rules, by June 1, 2021.

          WHEREAS, the parties are informed that this trial has been placed in third place on the

Southern District’s trial calendar for July 12, 2021. The parties should note that the two trials

scheduled ahead of this one may be cancelled due to settlement.

          WHEREAS, the parties have not filed the Pre-Trial Materials. It is hereby

          ORDERED that by June 8, 2021, the parties shall file the Pre-Trial Materials. It is

further

          ORDERED that the parties shall still appear for the final pre-trial conference on July 1,

2021, at 4:00 p.m., on the following conference call line: 888-363-4749, access code 558-3333.

If the parties wish to appear by videoconference, they shall file a joint letter stating their

preference by June 8, 2021.

Dated: June 3, 2021
       New York, New York
